IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 13, 2007
                                     No. 05-40720
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

RANDALL THOMAS CLARK; GINGER LYNN EGAN; STEVE MARTIN

                                                  Defendants-Appellants


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:04-CR-103-3


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Ginger Lynn Egan has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967). Egan has not filed a response. The record is insufficiently developed to allow
consideration at this time of any claims of ineffective assistance of counsel. See United
States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). Our independent review of the
record and counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly,




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                  No. 05-40720

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2